343 Ill. App. 460 (1951)
99 N.E.2d 635
Vivian Sturgeon, Appellee,
v.
Nathan E. Jacobs and Morris E. Jacobs, Copartners, Trading as Bozell & Jacobs, and Bozell & Jacobs, Inc., Appellants.
Gen. No. 45,221.
Illinois Appellate Court.
Opinion filed May 28, 1951.
Released for publication June 14, 1951.
Brown, Stackler & Levenfeld, for appellants.
Jesse H. Brown, and Donald M. Becker, of counsel.
Loeff & Panter, for appellee.
Martin G. Loeff, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE SCANLAN.
Summary judgment affirmed.
Not to be published in full.